IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10875
                           Summary Calendar


OTIS RUDD,

                                     Plaintiff-Appellant,

versus

ROBERT TREON; TOMMY NORWOOD; MICHAEL TURNER;
J. D. MOONEYHAM; KENNETH BRIGHT; JIMMY BOWMAN;
CLYDE HARGROVE; LISA JAMES; ARLENE FRANCO;
JAMES HEMBREE,

                                     Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 7:02-CV-152-R
                          --------------------
                           September 27, 2002


Before HIGGINBOTHAM, SMITH, AND CLEMENT, Circuit Judges.

PER CURIAM:*

     Otis Rudd, Texas inmate # 505837, moves in this court for

leave to proceed in forma pauperis (IFP) on appeal from the

district court’s dismissal of his civil rights complaint as

barred by the “three strikes” provision of 28 U.S.C. § 1915(g).

Rudd asserts that he is in imminent danger of serious physical

injury.   Rudd does not challenge the district court’s finding

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10875
                               -2-

that he has at least three strikes against him for purposes of

28 U.S.C. § 1915(g).

     Rudd's allegations do not establish that he is under

imminent danger of serious physical injury.    See Baños v. O'Guin,

144 F.3d 883, 884 (5th Cir. 1998).    Accordingly, Rudd’s motion

for leave to proceed IFP is DENIED.

     Rudd’s appeal is DISMISSED.   Should Rudd wish to reinstate

his appeal, he has 15 days from the date of this opinion to pay

the full appellate filing fee of $105 to the clerk of the

district court.

     MOTION DENIED; APPEAL DISMISSED.